Case 3:18-cv-00017-NKM-JCH Document 283 Filed 04/30/21 Page 1 of 3 Pageid#: 4079




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION


  BRENNAN M. GILMORE,

         Plaintiff,

  v.                                            No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                 Defendants.



         NOTICE OF SERVICE OF PLAINTIFF’S THIRD SET OF REQUESTS
   FOR PRODUCTION OF DOCUMENTS (NOS. 48-52) TO DEFENDANT ALEXANDER
                             (“ALEX”) JONES

         Undersigned counsel for Plaintiff hereby certifies that, on April 30, 2021, true and correct

  copies of Plaintiff’s Third Set of Requests for Production of Documents (Nos. 48-52) to

  Alexander (“Alex”) Jones were caused to be served by electronic mail on all parties.



  Dated: April 30, 2021                               Respectfully submitted,

                                                      By: /s/ Hassen A. Sayeed
                                                      Jonathan Hacker, admitted pro hac vice
                                                      Anwar L. Graves, admitted pro hac vice
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, N.W.
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414
                                                      agraves@omm.com
                                                      jhacker@omm.com

                                                      Hassen A. Sayeed, admitted pro hac vice
                                                      O’MELVENY & MYERS LLP
                                                      Times Square Tower
                                                      7 Times Square
                                                      New York, New York 10036
                                                      Telephone: (212) 326-2000
                                                      Facsimile: (212) 326-2061


                                                  1
Case 3:18-cv-00017-NKM-JCH Document 283 Filed 04/30/21 Page 2 of 3 Pageid#: 4080




                                           hsayeed@omm.com

                                           Andrew Mendrala, Virginia Bar No. 82424
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           1100 New York Avenue N.W., Fifth Floor
                                           Washington, D.C. 20005
                                           Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
                                           amendrala@cohenmilstein.com

                                           Aderson Francois, admitted pro hac vice
                                           CIVIL RIGHTS CLINIC
                                           GEORGETOWN UNIVERSITY LAW
                                           CENTER
                                           600 New Jersey Avenue, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-9065
                                           Aderson.Francois@georgetown.edu

                                           Elizabeth B. Wydra, admitted pro hac vice
                                           Brianne J. Gorod, admitted pro hac vice
                                           CONSTITUTIONAL
                                           ACCOUNTABILITY
                                           CENTER
                                           1200 18th Street, N.W., Suite 501
                                           Washington, D.C. 20036
                                           Telephone: (202) 296-6889
                                           elizabeth@theusconstitution.org
                                           brianne@theusconstitution.org




                                       2
Case 3:18-cv-00017-NKM-JCH Document 283 Filed 04/30/21 Page 3 of 3 Pageid#: 4081




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of April 2021, a copy of the foregoing Third Set of

  Requests for Production of Documents to Defendant Alexander (“Alex”) Jones was served on all

  parties via the Court’s Electronic Case Filing system, and separately sent via electronic mail to

  Mr. Lee Stranahan, Mr. Derrick Wilburn, and Mr. Scott Creighton.

                                                                /s/ Hassen A. Sayeed
                                                                 Hassen A. Sayeed




                                                 3
